In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00282-CV

LELAND PENNINGTON, INC.,                    §    On Appeal from the 442nd District Court
Appellant
                                            §    of Denton County (18-3441-442)

V.                                          §    March 4, 2021

BRANDON BULLS AND CASEY                     §    Memorandum Opinion by Justice Womack
WEAVER, Appellees

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order is

affirmed.

      It is further ordered that appellant Leland Pennington, Inc. shall bear the costs

of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Dana Womack
                                           Justice Dana Womack